Citation Nr: 0205551	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for heart disease, to 
include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 until 
February 1965.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Huntington, West Virginia, which denied the 
benefit sought on appeal.

This appeal was before the Board in December 2000.  At that 
time a remand was ordered to further develop the veteran's 
claim.  Specifically, the RO was instructed to conduct an 
inquiry to determine whether the veteran had reserve service, 
and if so, to obtain any medical records relating to such 
service for association with the claims file.  Such an 
inquiry was performed, and reserve service could not be 
verified.  Additionally, the RO was instructed to schedule 
the veteran for a VA examination, which was afforded in April 
2001.  As all of the requested development has been 
accomplished, the claim is now ready for appellate review.  

The Board observes that in an August 2001 rating decision, 
the veteran was granted service connection for major 
affective illness, bipolar, mixed with a history of alcohol 
dependence.  Prior to that award, in letters dated June 1999 
and September 1999, a private physician made reference to a 
relationship between the veteran's psychiatric condition and 
his heart disease.  In a January 1999 statement, the veteran 
appeared to suggest this connection.  However, as it is not 
entirely clear that the veteran is making a claim for 
secondary service connection, this matter is referred back to 
the RO to determine whether he wishes to pursue such a claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed heart disease, to include 
hypertension, to be causally related to active service.



CONCLUSION OF LAW

Heart disease, to include hypertension, was not incurred in 
or aggravated by active service nor may cardiovascular 
disease be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

A review of the record reveals that the veteran's claim of 
service connection for heart disease, to include 
hypertension, was first considered and denied by the RO in 
February 1999.  The veteran disagreed with that decision and 
initiated this appeal. In December 2000, the claim was before 
the Board, and a remand was ordered.  All instructed 
development has since been carried out by the RO, and the 
claim is ready for appellate review. 

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act (VCAA) 
was passed that enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included applicable provision of 
the VCAA in a letter dated June 2001, as well as in the 
August 2001 Supplemental Statement of the Case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a Statement of the Case issued in June 1999, and 
Supplemental Statements of the Case issued in December 1999 
and August 2001.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  For example, pursuant to the Board remand 
in December 2000, the RO performed an inquiry to determine 
whether the veteran had served in the Reserves, as this would 
indicate the potential existence of additional medical 
records.  Such a search yielded no verification of such 
service.  

In further regard to the VCAA, the veteran was most recently 
afforded a VA examination in April 2001 in connection with 
his claim.  Additionally, the file contains reports of VA 
hospitalizations, surgical reports, and outpatient treatment 
reports.  Finally, private treatment records dated March and 
April 1999 from A.F., M.D., of Appalachian Psychiatric 
Services are of record.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Certain 
disorders, such as cardiovascular disease, are presumed to 
have been incurred in service if manifested within one year 
of separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

The veteran's enlistment and separation examinations are 
negative for any disorders of the heart or vascular system.  
On induction examination in January 1963, the veteran's blood 
pressure was reported to be 140/64, and on separation 
examination, his blood pressure was reported to be 138/90.  
No other blood pressure readings are reported in the other 
available service medical records.  A treatment report dated 
February 1964 showed a complaint of pain in the right chest.  
The veteran was otherwise asymptomatic.  No diagnosis of a 
heart or vascular disorder was rendered.  A radiographic 
report from testing conducted upon separation revealed a 
normal heart and lungs.  

VA records reveal that the veteran was hospitalized in 
November 1986, December 1986, January 1992, July 1998 and 
September 1998 for a heart condition, to include 
hypertension.  Additionally, the veteran underwent an aortic 
valve replacement in January 1998, and a catheter placement 
in August 1998.  A second valve replacement was performed in 
January 1999.   In addition to the above hospitalizations and 
surgical procedures, the veteran presented on numerous 
occasions for outpatient care.  These records reflect 
numerous complaints of chest pains and dyspnea.  None of 
these VA records contain competent medical evidence to 
causally relate the veteran's present heart disease, to 
include hypertension, to active service.  

The veteran was examined by VA in April 2001.  The veteran 
presented with angina-type pain, dyspnea, fatigue and 
occasional near syncope.  The veteran denied having ever 
passed out, and he denied dizziness.  The veteran stated 
that, while on active duty, he was seen for dizzy spells and 
was told that his blood pressure was elevated.  The 
examination report noted that no evidence of such treatment 
could be found in the veteran's service medical records.  
Upon objective examination, the veteran's heart size was 
normal and he had a regular rate and rhythm on auscultation.  
There was no third or fourth heart sound, and no gallop 
noted.  There was a left atrial enlargement shown by 
electrocardiogram.  The veteran was diagnosed with coronary 
artery disease, unstable angina and hypertension.  The VA 
examiner commented that it was not possible to prove or 
disprove the diagnosis of hypertension within one year of the 
veteran's separation from service as he was unable to locate 
any medical records dated prior to 1984 in the claims folder.   

The claims file contains letters dated June 1999 and 
September 1999 from Dr. A.F. of the Appalachian Psychiatric 
Services.  In these letters, Dr. A.F. stated that the veteran 
was shown to have high blood pressure indicated during 
service.  Dr. A.F. opined that this high blood pressure 
related to the veteran's later heart disorders.  Dr. A.F. 
also opined that the veteran's heart condition "was 
contributed to and precipitated by" his mental condition, 
for which the veteran was subsequently granted service 
connection in August 2001.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for a heart condition beginning in November 1986, 
there is little doubt of the existence of a current 
disability.  However, as will be discussed below, the 
evidence of record fails to establish the remaining two 
elements of a service connection claim.

The service medical records do not establish treatment for, 
or a diagnosis of, a heart condition during active service.  
While the veteran did complain of chest pain in February 
1964, this was not accompanied by any abnormal findings.  
Furthermore, a chest x-ray administered upon separation 
demonstrated that the veteran's heart and lungs were normal.  
Moreover, the evidence of record does not establish the 
existence of heart disease, to include hypertension, within 
one year of separation from service.

While the claims file contains numerous treatment records and 
surgical reports dating from November 1986 to January 1999, 
none of this evidence contains a medical opinion stating that 
the veteran's currently diagnosed heart disorders and 
hypertension have any relationship to active service.  Such a 
medical opinion was offered, however, by Dr. A.F. of 
Appalachian Psychiatric Services in letters dated June 1999 
and September 1999.  Dr. A.F. stated that the veteran's blood 
pressure was running high during active service, and that 
this subsequently resulted in cardiac complications.  Dr. 
A.F. further stated that the veteran's high blood pressure 
was the result of his mental condition, which was incurred 
during active service. 

The opinion of Dr. A.F. was not shared by the VA examiner in 
April 2001.  When requested to address whether the veteran's 
present heart condition, to include hypertension, was 
causally related to service, the VA examiner responded that 
it was not possible to prove or disprove the diagnosis within 
one year of the veteran's separation from service.  
Additionally, the VA examiner stated that, after an extensive 
review of the claims file, he found no basis upon which to 
conclude that the veteran's blood pressure was abnormally 
high at any time during the veteran's military career.     

The Board finds the opinion of the VA examiner to be more 
persuasive in this case for several reasons.  In addition to 
being more recent, the April 2001 VA examination report 
clearly indicated that the entirety of the veteran's claims 
file had been extensively reviewed.  There is no such 
indication in the June 1999 and September 1999 letters 
written by Dr. A.F.  The September 1999 letter states that 
Dr. A.F. had reviewed "all the information," but it is 
unclear whether this refers to the entire claims file, or 
simply his own past treatment reports pertaining to the 
veteran.  Moreover, while the VA examiner was specifically 
focused on the veteran's heart condition, Dr. A.F. was 
primarily performing a psychiatric review of the veteran.  
Furthermore, Dr. A.F.'s opinion relies heavily on the fact 
that the veteran's blood pressure was high during service, 
but, as the VA examiner points out, the service medical 
records do not indicate any abnormally high blood pressure 
findings.  

Therefore, inasmuch as the June 1999 and September 1999 
letters written by Dr. A.F. state that the veteran's high 
blood pressure was discovered during service, the Board finds 
such conclusions to be unsupported by the record.  Thus, 
given that a diagnosis of high blood pressure can not be 
demonstrated during service or within the applicable 
presumptive period, Dr. A.F.'s opinion that the veteran's 
high blood pressure led to his present cardiac complications 
is not probative of the issue in this case since in-service 
incurrence, an essential element of the claim, has not been 
established.  With regard Dr. A.F.'s additional opinion that 
this high blood pressure resulted from the veteran's mental 
condition, for which he is now service-connected, this issue 
has been referred back to the RO for appropriate action as to 
a potential secondary service connection claim as noted in 
the Introduction to this decision.     

In sum, the evidence does not show that a heart condition, to 
include hypertension, was incurred or aggravated during 
active service or manifest to a compensable degree within one 
year following separation from service.  In reaching this 
decision, the Board observes that VA is statutorily required 
to resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for heart disease, to include 
hypertension, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

